United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Lyons, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1570
Issued: May 24, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2016 appellant, through counsel, filed a timely appeal from a March 2, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this claim.3
1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The record provided the Board includes evidence received after OWCP issued its March 2, 2016 decision. The
Board’s jurisdiction is limited to the evidence that was in the case record at the time of OWCP’s final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease in the performance of duty as alleged.
FACTUAL HISTORY
On November 23, 2015 appellant, then a 64-year-old food service worker, filed an
occupational disease claim (Form CA-2) alleging that she had developed a right knee condition
due to factors of her federal employment. She indicated that she first became aware of her
condition on November 16, 2011, but it was not until January 13, 2012 that she first realized it was
related to her employment. Appellant initially claimed to have injured her right knee due to a fall
on November 16, 2011. She further indicated that, after resuming full-duty work, which included
prolonged standing on a cement floor, her right knee worsened in January 2012 and she suffered
pain and discomfort on a daily basis. As for the timing of her notice of injury/claim, appellant
indicated that she had previously filed a claim with the employing establishment, which OWCP
assigned File No. xxxxxx255.4
The case record associated with OWCP File No. xxxxxx255 is not currently before the
Board. However, that claim was previously on appeal before the Board.5 As noted in the Board’s
May 5, 2016 decision, OWCP had accepted appellant’s January 13, 2012 traumatic injury claim
(Form CA-1) for a right knee contusion. Appellant resumed her regular duties on
January 17, 2012. On August 22, 2013 she filed a claim for recurrence of disability (Form CA2a) beginning June 3, 2013.6 The date of recurrence coincided with appellant’s right knee surgical
procedure to address her moderate-to-severe osteoarthritis. In a November 26, 2013 decision,
OWCP denied appellant’s recurrence of disability claim, which the Branch of Hearings and
Review affirmed by decision dated September 2, 2015.
In a January 22, 2016 development letter, OWCP advised appellant that it had not received
any documentation in support of her occupational disease claim. It explained the basic elements
for entitlement to FECA benefits, and afforded her 30 days to submit the required factual and
medical evidence in support of her claim. OWCP similarly requested information from the
employing establishment.
Appellant submitted a February 11, 2016 factual statement in response to OWCP’s
development letter. She explained that she originally fell at work on November 16, 2011 and
4

On the Form CA-2, the employing establishment indicated that it was not until November 23, 2015 that appellant
first reported her condition to her supervisor.
5
J.M., Docket No. 16-0306 (issued May 5, 2016). The Board affirmed the denial of appellant’s recurrence of
disability claim, finding that the medical evidence of record did not adequately explain how an accepted right knee
contusion caused appellant’s diagnosed conditions and disability beginning June 3, 2012, as opposed to a new
occupational disease or injury. The Board further found that the medical evidence of record supported that appellant
experienced new work factors supporting “new occupational disease or injury, an aggravation of preexisting bilateral
osteoarthritis, instead of a spontaneous change in the January 13, 2012 right knee contusion.”
6
Appellant previously filed a notice of recurrence for medical treatment beginning March 29, 2013. By decision
dated July 5, 2013, OWCP denied appellant’s recurrence claim for additional medical treatment. Id.

2

landed on both knees. Appellant also explained that on January 13, 2012 she severely bumped her
right knee and received a lot of treatment under that claim. Her food service job duties required
standing for long periods while on the tray line. Most days appellant stood for approximately 4½
hours on the tray line, but on Fridays and Saturdays, she often stood for 7 hours. She explained
that she was not permitted to sit while working on the tray line, and there were no other precautions
she could have taken to minimize the effects of her activities. Appellant explained that her knee
became painful after the January 13, 2012 incident, but she continued to work. She noted that she
underwent a total knee replacement on June 3, 2013. Appellant explained that her condition
developed gradually, but became really painful after the January 13, 2012 incident. With respect
to her prior claim, OWCP File No. xxxxxx255, appellant noted that her case was currently on
appeal before the Board following a September 2, 2015 decision by a representative of OWCP’s
Branch of Hearings and Review. She noted that the hearing representative found that the “‘new
or intervening exposure negate[d] a spontaneous worsening of the accepted right knee contusion.’”
Appellant explained that she filed the current occupational disease claim based on the hearing
representative’s finding that she implicated her post-January 13, 2012 job duties as the cause of
the right knee replacement.
Appellant noted that her symptoms included pain, and she was much worse at the end of
the day after standing in the tray line all day long. Her leg would feel better when she got home
and sat down and took the weight off. Appellant indicated that she was overweight (5’6” and 198
pounds) which made it very difficult to constantly stand, especially Fridays and Saturdays when
she would be on her feet seven hours a day. She also noted that there were no previous or similar
condition(s) other than the pain she was having in her knee at work since the original incident of
November 16, 2011 and the subsequent incident of January 13, 2012. Appellant believed that she
significantly aggravated her knee by standing on it in the tray line. While appellant did some
walking as part of life, she attributed her problem to constant standing on the tray line, as well as
the original accidental injuries at work.
OWCP also received a copy of appellant’s food service worker position description and a
February 16, 2016 narrative statement from appellant’s supervisor, F.B. F.B. indicated that he was
not present so he could not agree with appellant’s claim. He further indicated that many employees
had been working in nutrition and food service for more than 40 years and continually performed
the same assignments as appellant, and for this reason the employing establishment disputed
appellant’s claim. F.B. indicated that appellant was required to push and/or pull food trucks to a
ward, which consisted of 24 trays or less, weighing less than five pounds each. Appellant would
then distribute the food trays to patients. She performed these duties daily, once a day, rotating
after four hours. F.B. explained that appellant received her first assignment in the morning, and
then she was rotated to a different assignment after lunch break. With regard to precautions, he
noted that all employees were provided back brace supports and classes on how to lift and bend.
They also received two 15-minute breaks, one in the morning, and one at the end of the day. Also,
each job was rotated so no one employee was assigned to the same job for eight hours. F.B. also
noted that desserts were placed on a slotted mobile truck so it was easier to transport throughout
the kitchen.
Additionally, he indicated that appellant first reported the incident on
November 23, 2015. F.B. also indicated that appellant’s assignments were in accordance with her
position description, and they did not vary from her everyday duties according to her position
description.

3

OWCP did not receive any medical evidence in response to its January 22, 2016 claim
development letter.
By decision dated March 2, 2016, OWCP advised appellant that it would not issue a new
merit decision with respect to her current occupational disease claim. It explained that the current
claim was a duplicate of a claim she previously filed. OWCP noted that appellant had an accepted
traumatic injury claim for a January 13, 2012 right knee contusion under File No. xxxxxx255, and
that she had filed a recurrence claim in April 2013, which was denied on July 5, 2013. It further
noted that in August 2013 appellant filed a second recurrence claim under File No. xxxxxx255 for
disability beginning June 3, 2013. This latter recurrence claim was denied by decision dated
November 25, 2013, and affirmed by a representative of the Branch of Hearings and Review on
September 2, 2015.
With respect to the November 23, 2015 occupational disease claim (Form CA-2) presently
before the board under File No. xxxxxxx142, OWCP noted that appellant attributed her condition
to prolonged standing on a cement floor, and listed January 13, 2012 as the date she first realized
her disease or illness was employment related, which was the same date of injury for the previously
accepted right knee contusion. It indicated that appellant currently claimed the same conditions
as stated on her two prior recurrence claims, and had not cited any new work factors. Rather, she
merely raised the same issues previously denied as a recurrence claim under OWCP File No.
xxxxxx255. OWCP, therefore, declined to address the merits of the occupational disease claim in
OWCP File No. xxxxxx142, finding that it was duplicative of appellant’s recurrence claim under
File No. xxxxxx255. It advised appellant that she must utilize the appeal rights available to her
under OWCP File No. xxxxxx255.
LEGAL PRECEDENT
A claimant seeking benefits under FECA7 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the

7

See supra note 2.

8

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a medical
question, which generally requires rationalized medical opinion evidence to resolve the issue. See Robert G. Morris,
48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between the diagnosed condition
and the implicated employment factors must be based on a complete factual and medical background. Victor J.
Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and appellant’s specific employment factors. Id.

4

disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.9
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.10
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that caused
the illness.11
OWCP’s procedures contemplate that duplicate cases should not be created and that
development should not occur under the duplicate case.12
ANALYSIS
The Board finds that the case is not in posture for decision.
By decision dated March 2, 2016, OWCP denied the current occupational disease claim,
File No. xxxxxx142, finding it was a duplicate of appellant’s previously denied recurrence claim
under OWCP File No. xxxxxx255. However, when the Board issued its May 5, 2016 decision
affirming the September 2, 2015 hearing representative’s decision, it found that the medical
evidence of record supported that appellant sustained a “new occupational disease or injury, an
aggravation of preexisting bilateral osteoarthritis, instead of a spontaneous change in the
January 13, 2012 right knee contusion.”13 The Board, therefore, finds that appellant’s new claim
for an occupational disease under OWCP File No. xxxxxx142 is not a duplicate of the recurrence
claim in File No. xxxxxx255. As such, OWCP File No. xxxxxx142 will be remanded to OWCP
for a de novo review.
The Board also notes that OWCP’s procedures provide that cases should be doubled when
a new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body.14 On remand OWCP should combine OWCP File Nos.

9

Victor J. Woodhams, id.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

11

20 C.F.R. § 10.5(x).

12

See Federal (FECA) Procedure Manual, Part 1 -- Mail and Files, Creation of Cases, Chapter 1.400.7
(February 2000); see also S.W., Docket No. 16-0219 (issued April 5, 2016); W.M., Docket No. 09-1609 (issued
April 5, 2010).
13

J.M., Docket No. 16-0306 (issued May 5, 2016).

14

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c)(1) (February 2000).

5

xxxxxx142 and xxxxxx255. Following this and such other development as deemed necessary,
OWCP shall issue a de novo decision.
CONCLUSION
The case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the March 2, 2016 decision of the Office of Workers’
Compensation Programs is set aside, and the case is remanded for further action consistent with
this decision.
Issued: May 24, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

